Citation Nr: 1044295	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  02-15 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a left lower extremity 
disorder, including a loss of muscle mass, limited range of left 
leg and hip motion, arthritis, and nerve damage, to include as 
secondary to a harvest site scar of the left groin flap.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to August 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case was initially remanded pursuant to Manlincon v. West, 
12 Vet. App. 238 (1999) in November 2005.  Following an October 
2008 Travel Board with the undersigned Veterans Law Judge, the 
Board again remanded this case in February 2009.  The remand also 
addressed a claim for service connection for depression, but that 
claim was granted in a June 2010 rating decision.


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran does not have a disability encompassing a loss of muscle 
mass, limited range of left leg and hip motion, arthritis, and 
nerve damage that is etiologically related to his service-
connected harvest site scar of the left groin flap; the competent 
evidence of record also does not link the claimed disability to 
service.


CONCLUSION OF LAW

A disability encompassing a loss of muscle mass, limited range of 
left leg and hip motion, arthritis, and nerve damage was not 
incurred in or aggravated by service or as secondary to a harvest 
site scar of the left groin flap.  38 U.S.C.A. §§ 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis and organic neurological 
disorders, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In the present case, the Board notes that the Veteran has claimed 
that he has a disability encompassing a loss of muscle mass, 
limited range of left leg and hip motion, arthritis, and nerve 
damage that is etiologically related to his service-connected 
harvest site scar of the left groin flap.  The surgery affecting 
the left groin flap was performed in February 1990 and is 
documented in the record.  In this regard, the Board would point 
out that the service-connected groin scar has been assigned a 10 
percent evaluation as a painful scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

In reviewing the evidence of record, the Board notes that the 
Veteran was seen with complaints of left leg pain for two days in 
February 2002.  A July 2002 VA outpatient record contains a 
notation that the Veteran's left iliac crest pain "might reflect 
nerve impingement."  A slight decrease in left hip extension was 
noted in September 2002.  In August 2003, the Veteran was noted 
to have complaints of left leg pain since 1980, and an assessment 
of chronic leg pain since 1980 was rendered.  Left hip x-rays 
from September 2004 were negative for a fracture, dislocation, or 
other bone or joint abnormality.  

The Veteran subsequently underwent a series of VA examinations 
addressing the claimed disability, all conducted by examiners who 
reviewed his claims file.  A February 2005 VA peripheral nerves 
examination report indicates that there was no nerve damage as a 
residual from the skin graft donor site that could explain the 
extent of numbness and complaints of the Veteran.  The examiner 
further noted that there was no muscle atrophy, weakness, or 
reflex change of the left knee jerk.  Rather, the Veteran's 
inability to feel pin prick far exceeded the distribution of any 
peripheral nerve that could have been affected based upon the 
location of the scar.  

A February 2005 VA scars examination revealed no evidence for 
loss of muscle bulk, loss of range of motion, or arthritis in the 
left hip.  Rather, the skin harvest site was noted to be 
superficial and not carried down to the level of the bone or 
overlying a joint.  There was no evidence for a bony injury or 
indication or reason to suspect that there would be any type of 
arthritis based upon the location of the incision.  

A VA muscles examination report from February 2006 indicates that 
there was no evidence of tissue loss, adhesions, tendon damage, 
bone or joint damage, or muscle herniation.  The objective data 
was noted to not support a diagnosis for abdominal or lower leg 
muscles at that time.

The Veteran also underwent a VA neurological examination in 
February 2006, which revealed no muscle damage, normal muscle 
tone, no abnormality of primary sensations, and tendon reflexes 
at the knee and ankle that were 2+ bilaterally.  In rendering an 
impression, the examiner noted that there was no evidence of any 
muscle or nerve injury as a result of the Veteran's left groin 
surgery.  Rather, his complaints were mostly those of pain and 
were not substantiated by any neurologic abnormality.

In August 2009, during VA treatment, the Veteran reported 
throbbing of the left hip over the bone for three days.  The 
assessment was of left hip pain, but he declined x-rays.  

In reviewing the above reports, the Board finds that there has 
been no medical evidence confirming a disability encompassing a 
loss of muscle mass, limited range of left leg and hip motion, 
arthritis, and nerve damage that is etiologically related to his 
service-connected harvest site scar of the left groin flap.  
Rather, the Veteran's scar has been shown to be superficial, with 
no indication of secondary muscle, orthopedic, or neurological 
disability.  The Veteran's VA examinations have consistently 
supported this finding.  While the aforementioned July 2002 
treatment record suggests that pain in the scar area "might" 
represent nerve impingement, this opinion is far from definite in 
nature and is substantially outweighed by the much more definite 
VA examination opinions addressing this matter.  See Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish a causal relationship).  

The Board does not doubt that the Veteran has pain in the left 
lower extremity, as confirmed by the August 2003 treatment 
record.  This record also suggests pain dating back to 1980, 
during service.  However, the service-connected left groin scar 
has been assigned a compensable evaluation on the basis of pain.  
Moreover, while the Veteran is competent to describe the presence 
of pain, he has not been shown to have the medical training, 
credentials, or expertise to competently distinguish pain due to 
a scar from that due to muscle, orthopedic, or neurological 
disability.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  
As such, while the Board does not question the truthfulness of 
the Veteran's assertions, they do not constitute competent 
evidence of a separate and secondary disability.  

Finally, during his October 2008 hearing, the Veteran reported 
left lower extremity treatment with Dr. Klein, a non-VA, 
"civilian" doctor.  In a March 2009 letter, the AMC requested 
that the Veteran complete an authorization form so that records 
from Dr. Klein could be requested.  The Veteran, however, never 
returned this form.  In this regard, the Board notes that it is 
well-established that VA's duty to assist a claimant is not 
always a "one-way street."  A claimant seeking help cannot 
passively wait for it in those circumstances where he or she may 
or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Accordingly, in light of the Veteran's lack of a 
response to VA's efforts to assist him with the factual 
development of his claim, the claim must be decided solely on the 
basis of the evidence presently of record.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for service connection for 
a left lower extremity disorder, including a loss of muscle mass, 
limited range of left leg and hip motion, arthritis, and nerve 
damage, to include as secondary to a harvest site scar of the 
left groin flap, and this claim must be denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in September 2004, prior to 
the date of the issuance of the appealed rating decision.  The 
elements of this claim, as well as the evidence needed to 
substantiate the claim, were addressed during the October 2008 
Travel Board hearing.  Bryant v. Shinseki, 23 Vet. App. 488 
(2010).  In a March 2009 letter, the Veteran was notified of VA's 
practices in assigning disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This case was most recently readjudicated in a 
June 2010 Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  VA has either obtained, or 
made sufficient efforts to obtain, records corresponding to all 
treatment described by the Veteran.  As noted above, the Veteran 
did not respond to the AMC's efforts to obtain records from Dr. 
Klein.  Additionally, the Veteran was afforded multiple VA 
examinations addressing the nature and etiology of the claimed 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, insofar as the AMC contacted the Veteran in furtherance 
of obtaining records from Dr. Klein, the AMC complied with the 
pertinent February 2009 remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for a left lower extremity 
disorder, including a loss of muscle mass, limited range of left 
leg and hip motion, arthritis, and nerve damage, to include as 
secondary to a harvest site scar of the left groin flap, is 
denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


